 

Exhibit 10.2

 

AMENDED AND RESTATED

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This amended and restated property management and leasing agreement (this
“Management Agreement”) is made and entered into as of the 17th day of February,
2017, by and among HEALTHCARE TRUST, INC., a Maryland corporation (the
“Company”), HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “OP”), and HEALTHCARE TRUST PROPERTIES, LLC, a Delaware limited
liability company (the “Manager”).

 

WHEREAS, the OP was organized to acquire, own, operate, lease and manage real
estate properties on behalf of the Company;

 

WHEREAS, the Company intends to continue to raise money from the sale of its
common stock to be used, net of payment of certain offering costs and expenses,
for investment in the acquisition and rehabilitation of income-producing real
estate and other real estate-related investments, which are to be acquired and
held by the Company or by the OP on behalf of the Company;

 

WHEREAS, the Owner desires to retain the Manager to manage and coordinate the
leasing of the real estate properties acquired by the Owner, and the Manager
desires to be so retained, all under the terms and conditions set forth in this
Management Agreement;

 

WHEREAS, the Company, the OP and the Manager entered into that certain Property
Management and Leasing Agreement, dated as of February 14, 2013 (the “Original
Management Agreement”); and

 

WHEREAS, the Company, the OP and the Manager desire to amend and restate the
Original Management Agreement in its entirety on the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement:

 

1.1            “Account” has the meaning set forth in Section 2.3(i) hereof.

 

1.2            “Advisor” means Healthcare Trust Advisors, LLC, a Delaware
limited liability company, any successor advisor to the Company and the OP, or
any Person to which Healthcare Trust Advisors, LLC or any successor advisor
subcontracts substantially all of its functions. Notwithstanding the foregoing,
a Person hired or retained by Healthcare Trust Advisors, LLC to perform property
management and related services for the Company or the OP that is not hired or
retained to perform substantially all of the functions of Healthcare Trust
Advisors, LLC with respect to the Company and the OP as a whole shall not be
deemed to be an Advisor.

 

1.3            “Affiliate” means with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; (ii) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (iv)
any executive officer, director, trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner. For purposes of this definition,
the terms “controls,” “is controlled by,” or “is under common control with”
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of an entity, whether through
ownership or voting rights, by contract or otherwise.

 

1.4            “Articles of Incorporation” means the Articles of Incorporation
of the Company, as amended from time to time.

 

   

 

1.5            “Budget” has the meaning set forth in Section 2.5(c) hereof.

 

1.6            “Director” means a director of the Company.

 

1.7            “Gross Revenues” means all amounts actually collected as rents or
other charges for the use and occupancy of the Properties, but shall exclude
interest and other investment income of the Owner and proceeds received by the
Owner for a sale, exchange, condemnation, eminent domain taking, casualty or
other disposition of assets of the Owner.

 

1.8            “Improvements” means buildings, structures, equipment from time
to time located on the Properties and all parking and common areas located on
the Properties.

 

1.9             “Independent Director” means a Director who is not and who has
not been within the last two years, directly or indirectly associated with the
Sponsor or the Advisor by virtue of ownership of an interest in the Sponsor, the
Advisor or any of their Affiliates.

 

1.10            “Joint Venture” means the joint venture or partnership
arrangements (other than between the Company and the OP) in which the Company or
the OP or any of their subsidiaries is a co-venturer or general partner which
are established to own Properties.

 

1.11            “Management Fees” has the meaning set forth in Section 4.1(a)
hereof.

 

1.12            “Oversight Fees” has the meaning set forth in Section 4.2
hereof.

 

1.13            “Owner” means the Company, the OP and any Joint Venture that
owns, in whole or in part, any Properties.

 

1.14            “Ownership Agreements” has the meaning set forth in Section
2.3(k) hereof.

 

1.15            “Person” means an individual, corporation, partnership, joint
venture, association, company (whether of limited liability or otherwise),
trust, bank or other entity, or government or any agency or political
subdivision of a government.

 

1.16            “Plan” has the meaning set forth in Section 2.5(c) hereof.

 

1.17            “Properties” means all real estate properties owned by the Owner
and all tracts as yet unspecified but to be acquired by the Owner containing
income-producing Improvements or on which the Owner will develop or rehabilitate
income-producing Improvements.

 

1.18            “Sponsor” means American Realty Capital VII, LLC, a Delaware
limited liability company.

 

ARTICLE II.

APPOINTMENT OF THE MANAGER; SERVICES TO BE PERFORMED

 

2.1            Appointment of the Manager. The Owner hereby engages and retains
the Manager as the sole and exclusive manager and agent of the Properties, and
the Manager hereby accepts such appointment, all on the terms and conditions
hereinafter set forth, it being understood that this Management Agreement shall
cause the Manager to be, at law, the Owner’s agent upon the terms contained
herein.

 

2.2            General Duties. The Manager shall use commercially reasonable
efforts in performing its duties hereunder to manage, operate, maintain and
lease the Properties in a diligent, careful and vigilant manner. The services of
the Manager are to be of scope and quality not less than those generally
performed by professional property managers of other similar properties in the
area. The Manager shall make available to the Owner the full benefit of the
judgment, experience and advice of its members and staff with respect to the
policies to be pursued by the Owner relating to the operation and leasing of the
Properties.

 

2.3            Specific Duties. The Manager’s duties include the following:

 

(a)Lease Obligations. The Manager shall perform all duties of the landlord under
all leases insofar as such duties relate to the operation, maintenance, and
day-to-day management of the Properties. The Manager shall also provide or cause
to be provided, at the Owner’s expense, all services normally provided to
tenants of like premises, including, where applicable and without limitation,
gas, electricity or other

   

 

utilities required to be furnished to tenants under leases, normal repairs and
maintenance, and cleaning and janitorial service. The Manager shall arrange for
and supervise the performance of all installations and improvements in space
leased to any tenant which are either expressly required under the terms of the
lease of such space or which are customarily provided to tenants.

 

(b)Maintenance. The Manager shall cause the Properties to be maintained in the
same manner as similar properties in the area. The Manager’s duties and
supervision in this respect shall include, without limitation, cleaning of the
interior and the exterior of the Improvements and the public common areas on the
Properties and the making and supervision of repair, alterations, and decoration
of the Improvements, subject to and in strict compliance with this Management
Agreement and any applicable leases. Construction and rehabilitation activities
undertaken by the Manager, if any, will be limited to activities related to the
management, operation, maintenance, and leasing of the Property (e.g., repairs,
renovations, and leasehold improvements).

 

(c)Leasing Functions. The Manager shall coordinate the leasing of the Properties
and shall negotiate and use its best efforts to secure executed leases from
qualified tenants, and to execute same on behalf of the Owner, if requested, for
available space in the Properties, such leases to be in form and on terms
approved by the Owner and the Manager, and to bring about complete leasing of
the Properties. The Manager shall be responsible for the hiring of all leasing
agents, as necessary for the leasing of the Properties, and to otherwise oversee
and manage the leasing process on behalf of the Owner.

 

(d)Notice of Violations. The Manager shall forward to the Owner, promptly upon
receipt, all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with such notice as shall be
appropriate.

 

(e)Personnel. Any personnel hired by the Manager to maintain, operate and lease
the Property shall be the employees or independent contractors of the Manager
and not of the Owner. The Manager shall use due care in the selection and
supervision of such employees or independent contractors. The Manager shall be
responsible for the preparation of and shall timely file all payroll tax reports
and timely make payments of all withholding and other payroll taxes with respect
to each employee.

 

(f)Utilities and Supplies. The Manager shall enter into or renew contracts for
electricity, gas, steam, landscaping, fuel, oil, maintenance and other services
as are customarily furnished or rendered in connection with the operation of
similar rental property in the area.

 

(g)Expenses. The Manager shall analyze all bills received for services, work and
supplies in connection with maintaining and operating the Properties, pay all
such bills, and, if requested by the Owner, pay, when due, utility and water
charges, sewer rent and assessments, any applicable taxes, including, without
limitation, any real estate taxes, and any other amount payable in respect to
the Properties. All bills shall be paid by the Manager within the time required
to obtain discounts, if any. The Owner may from time to time request that the
Manager forward certain bills to the Owner promptly after receipt, and the
Manager shall comply with any such request. The payment of all bills, real
property taxes, assessments, insurance premiums and any other amounts payable
with respect to the Properties shall be paid out of the Account by the Manager.
All expenses shall be billed at net cost (i.e., less all rebates, commissions,
discounts and allowances, however designed).

 

(h)Monies Collected. The Manager shall collect all rent and other monies from
tenants and any sums otherwise due to the Owner with respect to the Properties
in the ordinary course of business. In collecting such monies, the Manager shall
inform tenants of the Properties that all remittances are to be in the form of a
check or money order. The Owner authorizes the Manager to request, demand,
collect and provide receipts for all such rent and other monies and to institute
legal proceedings in the name of the Owner for the collection thereof and for
the dispossession of any tenant in default under its lease.

 

(i)Banking Accommodations. The Manager shall establish and maintain a separate
checking account (the “Account”) for funds relating to the Properties. All
monies deposited from time to time in the Account shall be deemed to be trust
funds and shall be and remain the property of the Owner and shall be withdrawn
and disbursed by the Manager for the account of the Owner only as expressly
permitted by this Management Agreement for the purposes of performing the
obligations of the Manager hereunder. No monies collected by the Manager on the
Owner’s behalf shall be commingled with funds of the Manager.

   

 

The Account shall be maintained, and monies shall be deposited therein and
withdrawn therefrom, in accordance with the following:

 

(i)            All sums received from rents and other income from the Properties
shall be promptly deposited by the Manager in the Account. The Manager shall
have the right to designate two (2) or more persons who shall be authorized to
draw against the Account, but only for purposes authorized by this Management
Agreement.

 

(ii)            All sums due to the Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by the Manager from the Account prior to the making of any other
disbursements therefrom.

 

(iii)            On or before the 30th day following the end of each calendar
quarter during the term of this Management Agreement, the Manager shall forward
to the Owner all net operating proceeds from the preceding quarter, retaining at
all times, however, a reserve of $5,000, in addition to any other amounts
otherwise provided in the Budget.

 

(j)Tenant Complaints. The Manager shall maintain business-like relations with
the tenants of the Properties.

 

(k)Ownership Agreements. The Manager has received copies of the Agreement of
Limited Partnership of the OP, Articles of Incorporation and the other
constitutive documents of the Owner (collectively, the “Ownership Agreements”)
and is familiar with the terms thereof. The Manager shall use reasonable care to
avoid any act or omission which, in the performance of its duties hereunder,
shall in any way conflict with the terms of the Ownership Agreements.

 

(l)Signs. The Manager shall place and remove, or cause to be placed and removed,
such signs upon the Properties as the Manager deems appropriate, subject,
however, to the terms and conditions of the leases and to any applicable
ordinances and regulations.

 

2.4             Approval of Leases, Contracts, Etc. In fulfilling its duties to
the Owner, the Manager may and hereby is authorized to enter into any leases,
contracts or agreements on behalf of the Owner in the ordinary course of the
management, operation, maintenance and leasing of the Properties.

 

2.5            Accounting, Records and Reports.

 

(a)Records. The Manager shall maintain all office records and books of account
and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Properties. Such records shall be maintained on a double entry
basis. The Owner and persons designated by the Owner shall at all reasonable
times have access to and the right to audit and make independent examinations of
such records, books and accounts and all vouchers, files and all other material
pertaining to the Properties and this Management Agreement, all of which the
Manager agrees to keep safe, available and separate from any records not
pertaining to the Properties, at a place recommended by the Manager and approved
by the Owner.

 

(b)Quarterly Reports. On or before the 30th day following the end of each
calendar quarter during the term of this Management Agreement, the Manager shall
prepare and submit to the Owner the following reports and statements:

 

(i)Rental collection record;

 

(ii)Quarterly operating statement;

 

(iii)Copy of cash disbursements ledger entries for such period, if requested;

 

(iv)Copy of cash receipts ledger entries for such period, if requested;

 

(v)The original copies of all contracts entered into by the Manager on behalf of
the Owner during such period, if requested; and

 

   

 

(vi)Copy of ledger entries for such period relating to security deposits
maintained by the Manager, if requested.

 

(c)Budgets and Leasing Plans. On or before November 15 of each calendar year
during the term of this Management Agreement, the Manager shall prepare and
submit to the Owner for its approval an operating budget (a “Budget”) and a
marketing and leasing plan (a “Plan”) on the Properties for the calendar year
immediately following such submission. Each Budget and Plan shall be in the form
approved by the Owner prior to the date thereof. As often as reasonably
necessary during the period covered by any Budget or Plan, the Manager may
submit to the Owner for its approval an updated Budget or Plan incorporating
such changes as shall be necessary to reflect cost overruns and the like during
such period. If the Owner does not disapprove a Budget or Plan within thirty
(30) days after receipt thereof by the Owner, such Budget or Plan shall be
deemed approved. If the Owner shall disapprove any Budget or Plan, it shall so
notify the Manager within said thirty (30) day period and explain the reasons
therefor. The Manager will not incur any costs other than those estimated in an
approved Budget except for:

 

(i)maintenance or repair costs under $5,000 per Property;

 

(ii)costs incurred in emergency situations in which action is immediately
necessary for the preservation or safety of the Property, or for the safety of
occupants or other persons on the Property (or to avoid the suspension of any
necessary service of the Property);

 

(iii)expenditures for real estate taxes and assessments; and

 

(iv)maintenance supplies calling for an aggregate purchase price of less than
$25,000 for all Properties.

 

(d)Returns Required by Law. The Manager shall execute and file when due all
forms, reports, and returns required by law relating to the employment of its
personnel.

 

(e)Notices. Promptly after receipt, the Manager shall deliver to the Owner all
notices, from any tenant, or any governmental authority, that are not of a
routine nature. The Manager shall also report expeditiously to the Owner notice
of any extensive damage to any part of the Properties.

 

2.6            Subcontracting. Notwithstanding anything to the contrary
contained in this Agreement, the Manager may subcontract any of its duties
hereunder, without the consent of the Owner, for a fee that may be less than the
Management Fees paid hereunder. In the event that the Manager does so
subcontract any its duties hereunder, such fees payable to such third parties
may, at the instruction of the Manager, be deducted from the Management Fee and
paid by the Owner to such parties, or paid directly by the Manager to such
parties, in its discretion.

 

ARTICLE III.
EXPENSES

 

3.1            Owner’s Expenses. Except as otherwise specifically provided, all
costs and expenses incurred hereunder by the Manager in fulfilling its duties to
the Owner shall be for the account of and on behalf of the Owner. Such costs and
expenses may include, without limitation, reasonable wages and salaries and
other employee-related expenses of all on-site and off-site employees of the
Manager who are engaged in the operation, management, maintenance and leasing of
the Properties, including taxes, insurance and benefits relating to such
employees, and legal, travel and other out-of-pocket expenses which are directly
related to the operation, management, maintenance and leasing of specific
Properties. All costs and expenses for which the Owner is responsible under this
Management Agreement shall be paid by the Manager out of the Account. In the
event the Account does not contain sufficient funds to pay all of the costs and
expenses, the Owner shall fund all sums necessary to meet such additional costs
and expenses.

 

3.2            Manager’s Expenses. The Manager shall, out of its own funds, pay
all of its general overhead and administrative expenses.

 

   

 

ARTICLE IV.
MANAGER’S COMPENSATION

 

4.1            Management Fees.

 

(a)The Owner shall pay the Manager or any of its Affiliates property management
and leasing fees (the “Management Fees”), on a monthly basis, equal to: (i) with
respect to stand-alone, single-tenant net leased Properties, one and a half
percent (1.5%) of Gross Revenues from the Properties managed; and (ii) with
respect to all other types of Properties, two and a half percent (2.5%) of Gross
Revenues from the Properties managed, plus market-based leasing commissions
applicable to the geographic location of the Property. Except as otherwise set
forth herein, the Owner shall also reimburse the Manager for any costs and
expenses incurred by the Manager in connection with managing the Properties.

 

(b)The Manager may charge a separate fee for the one-time initial rent-up or
leasing-up of newly constructed Properties in an amount not to exceed the fee
customarily charged in arm’s length transactions by others rendering similar
services in the same geographic area for similar properties.

 

(c)Notwithstanding the foregoing, the Manager may be entitled to receive higher
fees in the event the Manager can demonstrate to the satisfaction of the board
of directors of the Company (including a majority of the Independent Directors)
through empirical data that a higher competitive fee is justified for the
services rendered and the type of Property managed. As described in Section 2.6
above, in the event that the Manager properly engages one or more third parties
to perform the services described herein, the fees payable to such parties for
such services will be deducted from the Management Fees, or paid directly by the
Manager, at the Manager’s option. The Manager’s compensation under this Section
4.1 shall apply to all renewals, extensions or expansions of leases which the
Manager originally negotiated.

 

4.2            Oversight Fees. If the Owner contracts directly with one or more
third parties for the services described in Section 2.3 above, the Owner will
pay such third parties customary market fees and shall pay the Manager oversight
fees (the “Oversight Fees”) equal to 1.0% of the Gross Revenues of the
particular Property managed by such third parties. In no event shall the Manager
(including any Affiliate of the Manager) be entitled to both Management Fees and
Oversight Fees with respect to any particular Property.

 

4.3            Additional Fees. If the Manager provides services other than
those specified herein, the Owner shall pay to the Manager a monthly fee equal
to no more than that which the Owner would pay to a third party that is not an
Affiliate of the Owner or the Manager to provide such services.

 

4.4            Audit Adjustment. If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of
Management Fees, the Owner or the Manager shall promptly pay to the other party
the amount of such overpayment or underpayment, as the case may be. If such
audit discloses an overpayment of Management Fees for any fiscal year of more
than the correct Management Fees for such fiscal year, the Manager shall bear
the cost of such audit.

 

ARTICLE V.

INSURANCE AND INDEMNIFICATION

 

5.1            Insurance to be Carried.

 

(a)The Manager shall obtain and keep in full force and effect insurance on the
Properties against such hazards as the Owner and the Manager shall deem
appropriate, but in any event, insurance sufficient to comply with the leases
and the Ownership Agreements shall be maintained. All liability policies shall
provide sufficient insurance satisfactory to both the Owner and the Manager and
shall contain waivers of subrogation for the benefit of the Manager.

 

(b)The Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which each Property is located, employer’s
liability insurance applicable to and covering all employees of the Manager at
the Properties and all persons engaged in the performance of any work required
hereunder, and the Manager shall furnish the Owner certificates of insurers
naming the Owner as a co- insured and evidencing that such insurance is in
effect. If any of the Manager’s duties hereunder are

   

 

subcontracted as permitted under Section 2.6, the Manager shall include in each
subcontract a provision that the subcontractor shall also furnish the Owner with
such a certificate.

 

5.2            Cooperation with Insurers. The Manager shall cooperate with and
provide reasonable access to the Properties to representatives of insurance
companies and insurance brokers or agents with respect to insurance which is in
effect or for which application has been made. The Manager shall use its best
efforts to comply with all requirements of insurers.

 

5.3            Accidents and Claims. The Manager shall promptly investigate and
report in detail to the Owner all accidents, claims for damage relating to the
ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by the Owner all reports required by an insurance
company in connection with any such accident, claim, damage, or destruction.
Such reports shall be given to the Owner promptly and any report not so given
within ten (10) days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the report delivered to the Owner pursuant to
Section 2.5(b). The Manager is authorized to settle any claim against an
insurance company arising out of any policy and, in connection with such claim,
to execute proofs of loss and adjustments of loss and to collect and provide
receipts for loss proceeds.

 

5.4            Indemnification. The Manager shall hold the Owner harmless from
and indemnify and defend the Owner against any and all claims or liability for
any injury or damage to any person or property whatsoever for which the Manager
is responsible occurring in, on, or about the Properties, including, without
limitation, the Improvements when such injury or damage is caused by the
negligence or misconduct of the Manager, its agents, servants, or employees,
except to the extent that the Owner recovers insurance proceeds with respect to
such matter. The Owner will indemnify and hold the Manager harmless against all
liability for injury to persons and damage to property caused by the Owner’s
negligence and which did not result from the negligence or misconduct of the
Manager, except to the extent the Manager recovers insurance proceeds with
respect to such matter.

 

ARTICLE VI.
TERM; TERMINATION

 

6.1            Term. This Management Agreement shall commence on the date first
above written and shall continue until terminated in accordance with the
earliest to occur of the following:

 

(a)Two years from the date of the commencement of the term hereof unless any
party gives written notice to the other parties of its intention to terminate
this Management Agreement at least ninety (90) days prior to the end of the
initial two year term. If no party gives such written notice ninety (90) days
prior to the end of the initial two year term, this Management Agreement will be
automatically extended for an unlimited number of successive one year terms at
the end of each year unless any party gives ninety (90) days’ prior written
notice to the other parties of its intention not to renew this Management
Agreement;

 

(b)Immediately upon the occurrence of any of the following:

 

(i)                 A decree or order is rendered by a court having jurisdiction
(A) adjudging the Manager as bankrupt or insolvent, (B) approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for the Manager under the federal bankruptcy laws or any
similar applicable law or practice, or (C) appointing a receiver, liquidator,
trustee or assignee in bankruptcy or insolvency of the Manager or a substantial
part of the Manager’s assets, or for the winding up or liquidation of its
affairs, or

 

(ii)               The Manager (A) voluntarily institutes proceedings to be
adjudicated bankrupt or insolvent, (B) consents to the filing of a bankruptcy
proceeding against it, (C) files a petition, answer or consent seeking
reorganization, readjustment, arrangement, composition or relief under any
similar applicable law or practice, (D) consents to the filing of any such
petition, or to the appointment of a receiver, liquidator, trustee or assignee
in bankruptcy or insolvency for it or for a substantial part of its assets, (E)
makes an assignment for the benefit of creditors, (F) is unable to or admits in
writing its inability to pay its debts generally as they become due, unless such
inability shall be the fault of the Owner, or (G) takes corporate or other
action in furtherance of any of the aforesaid purposes; and

 

(c)Upon written notice from the Owner in the event that the Manager commits an
act of gross

   

 

negligence or willful misconduct in the performance of its duties hereunder.

 

Upon termination, the obligations of the parties hereto shall cease; provided,
however; that the Manager shall comply with the provisions hereof applicable in
the event of termination and shall be entitled to receive all compensation which
may be due to the Manager hereunder up to the date of such termination;
provided, further, however; that if this Management Agreement terminates
pursuant to clauses (b) or (c) of this Section 6.1, the Owner shall have other
remedies as may be available at law or in equity.

 

6.2            Manager’s Obligations after Termination. Upon the termination of
this Management Agreement, the Manager shall have the following duties:

 

(a)The Manager shall deliver to the Owner, or its designee, all books and
records with respect to the Properties.

 

(b)The Manager shall transfer and assign to the Owner, or its designee, all
service contracts and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
the Manager. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise the Owner, or its designee, regarding the operation, maintenance and
leasing of the Properties.

 

(c)The Manager shall render to the Owner an accounting of all funds of the Owner
in its possession and shall deliver to the Owner a statement of Management Fees
claimed to be due the Manager and shall cause funds of the Owner held by the
Manager relating to the Properties to be paid to the Owner or its designee.

 

(d)The Manager shall cooperate with the Owner to provide an orderly transition
of the Manager’s duties hereunder.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1            Notices. All notices, approvals, consents and other
communications hereunder shall be in writing, and, except when receipt is
required to start the running of a period of time, shall be deemed given when
delivered in person or on the fifth (5th) day after its mailing by either party
by registered or certified United States mail, postage prepaid and return
receipt requested, to the other party, at the addresses set forth after their
respect name below or at such different addresses as either party shall have
theretofore advised the other party in writing in accordance with this Section
7.1.

 

To the Owner:Healthcare Trust, Inc.

405 Park Avenue New York, NY 10022

Attention: Chief Executive Officer and

Chief Financial Officer

 

with a copy to:

 

Healthcare Trust Operating Partnership, L.P.

405 Park Avenue New York, NY 10022

Attention: Chief Executive Officer and

Chief Financial Officer

 

and:

 

Proskauer Rose LLP Eleven Times Square

New York, New York 10036

   

 

Attention: Peter M. Fass, Esq.

 

To the Manager:Healthcare Trust Properties, LLC

405 Park Avenue

New York, NY 10022

Attention: Edward M. Weil, Jr.

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas

New York, New York 10019
Attention: Jeffrey D. Marell, Esq.

 

7.2            Governing Law. This Management Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof.

 

7.3            Assignment. This Management Agreement may be assigned by the
Manager (a) to an Affiliate of the Manager, or (b) to any party with expertise
in commercial real estate and which has, together with its Affiliates, over $100
million of assets under management. Any assignee of the Manager shall be bound
hereunder to the same extent as the Manager. This Agreement shall not be
assigned by the Owner without the written consent of the Manager, except to a
Person which is a successor to such Owner. Such successor shall be bound
hereunder to the same extent as such Owner. Notwithstanding anything to the
contrary contained herein, the economic rights of the Manager hereunder,
including the right to receive all compensation hereunder, may be sold,
transferred or assigned by the Manager without the consent of the Owner.

 

7.4            No Waiver. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Management
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrences. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

7.5            Amendments. This Management Agreement may be amended only by an
instrument in writing signed by the party against whom enforcement of the
amendment is sought.

 

7.6            Headings. The headings of the various subdivisions of this
Management Agreement are for reference only and shall not define or limit any of
the terms or provisions hereof.

 

7.7            Counterparts. This Management Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.

 

7.8            Entire Agreement. This Management Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.

 

7.9            Disputes. If there shall be a dispute between the Owner and the
Manager relating to this Management Agreement resulting in litigation, the
prevailing party in such litigation shall be entitled to recover from the other
party to such litigation such amount as the court shall fix as reasonable
attorneys’ fees.

 

7.10            Activities of the Manager. The obligations of the Manager
pursuant to the terms and provisions of this Management Agreement shall not be
construed to preclude the Manager from engaging in other activities or business
ventures, whether or not such other activities or ventures are in competition
with the Owner or the business of the Owner.

 

7.11            Independent Contractor. The Manager and the Owner shall not be
construed as joint venturers or partners of each other pursuant to this
Management Agreement, and neither party shall have the power to bind or obligate
the

   

 

other except as set forth herein. In all respects, the status of the Manager to
the Owner under this Management Agreement is that of an independent contractor.

 

7.12            Pronouns and Plurals. Whenever the context may require, any
pronoun used in this Management Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.

 

[Remainder of page intentionally left blank]

   

 

IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the date first above written.

 



  HEALTHCARE TRUST, INC.                 By:  /s/ Katie P. Kurtz       Name:
Katie P. Kurtz
Title: Chief Financial Officer                     HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P.             By: Healthcare Trust, Inc. its General Partner    
                By: /s/ Katie P. Kurtz       Name: Katie P. Kurtz
Title: Chief Financial Officer                     HEALTHCARE TRUST PROPERTIES,
LLC             By: Healthcare Trust Special Limited Partnership, LLC, its sole
member             By: American Realty Capital VII, LLC, its sole member        
    By: AR Capital, LLC, it sole member                     By: /s/ Edward M.
Weil, Jr.       Name: Edward M. Weil, Jr.
Title: Chief Executive Officer  

 

   

 

 